JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is ORDERED AND ADJUDGED that the district court order filed August 28, 2017 be affirmed. The district court correctly dismissed the complaint under the doctrine of res judicata. See Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (“Under res judicata, a final judgment on the merits of an action precludes the parties or their privies from relitigat-ing issues that were or could have been raised in that action.”). Appellant provides no reason to question the district court’s conclusion that her current and previous cases share the same nucleus of facts. See Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (“Whether two cases implicate the same cause of action turns on whether they share the same ‘nucleus of facts.’ ”). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.